Wyly, J.,
dissenting. Plaintiff sues defendant for twenty-four hundred dollars on a contract of lease made in 1872 for the rent of a building to be used as a court-house, alleging that the price of the lease was six hundred dollars per annum, payable as follows: one hundred and fifty dollars at the end of each quarter.
The defense is, the contract is illegal, because made in contravention of a prohibitory law.
Section 2786 of the Revised Statutes provides that ‘‘the police juries of the several parishes * * * shall not hereafter have power to contract any debt or pecuniary liability without fully providing in the ordinance creating the debt the means of paying the principal and interest of the debt so contracted.”
Section 2787 provides that the ordinance providing means to pay the debt so contracted shall remain in force, that is, shall not be repealed until the debt and interest are fully paid.
The police jury, in contracting the debt in question, provided no means whatever to pay the principal and interest of said debt. They made the contract of lease with defendant, obligating the parish to pay a specific sum of money in certain installments, without providing in the ordinance creating the debt “ the means of paying the principal and interest of the debt so contracted,” in contravention of a positive law forbidding them from so doing.
The contract in question undoubtedly created a debt, and in the ordinance authorizing the debt no means were provided for the payment of the same. It is a simple question of authority, and the rule is, all persons dealing with a political corporation are charged with notice of the extent of its powers.
The General Assembly, who created the parishes, thought proper to limit their powers to create debts; they have forbidden contracts of the kind declared on, and the court must uphold the law, however great the hardship to those who have dealt with the police jury in ignorance of the law limiting their powers. The .precise question was presented in *615the case of O. J. Flagg vs. the Parish of St. Charles, 27 An. 319, and 'in numerous other cases. The jurisprudence is settled long since on this point.
I therefore dissent in this case.